Case 18-01860        Doc 40     Filed 03/11/19     Entered 03/11/19 15:43:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 01860
         Javier Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/23/2018.

         2) The plan was confirmed on 04/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/01/2018.

         5) The case was Dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01860             Doc 40            Filed 03/11/19    Entered 03/11/19 15:43:55              Desc          Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                          $655.35
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $655.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $29.50
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                $29.50

 Attorney fees paid and disclosed by debtor:                            $200.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim        Principal        Int.
 Name                                           Class   Scheduled      Asserted      Allowed         Paid           Paid
 AT&T                                       Unsecured         265.84           NA            NA            0.00         0.00
 AT&T Mobility II LLC                       Unsecured      2,170.22            NA            NA            0.00         0.00
 ATG Credit LLC                             Unsecured         267.00           NA            NA            0.00         0.00
 Cba                                        Unsecured         855.00           NA            NA            0.00         0.00
 Chase                                      Unsecured      1,000.00            NA            NA            0.00         0.00
 Citibank                                   Unsecured         200.00           NA            NA            0.00         0.00
 City of Chicago Department of Administra   Unsecured           0.00        136.88        136.88           0.00         0.00
 City of Chicago Department of Revenue      Unsecured      1,500.00       1,598.80      1,598.80           0.00         0.00
 City of Country Club Hills                 Unsecured      2,200.00            NA            NA            0.00         0.00
 City of Joliet                             Unsecured         175.00           NA            NA            0.00         0.00
 CONTRACT CALLERS INC                       Unsecured      2,039.00            NA            NA            0.00         0.00
 Convergent Outsourcing                     Unsecured         333.00           NA            NA            0.00         0.00
 DirecTV                                    Unsecured      1,094.84            NA            NA            0.00         0.00
 ERC                                        Unsecured           0.00           NA            NA            0.00         0.00
 Global Payments Inc.                       Unsecured         676.87           NA            NA            0.00         0.00
 Illinois Dept of Revenue 0414              Unsecured           0.00          0.00          0.00           0.00         0.00
 LVNV Funding LLC                           Unsecured         847.20           NA            NA            0.00         0.00
 MCSI Collection Agency                     Unsecured      2,200.00            NA            NA            0.00         0.00
 Municipal Collections Of America           Unsecured         728.00        728.00        728.00           0.00         0.00
 Municipal Collections Of America           Unsecured           0.00        540.00        540.00           0.00         0.00
 Municipal Collections Of America           Unsecured           0.00         48.40         48.40           0.00         0.00
 Municipal Collections Of America           Unsecured           0.00        337.50        337.50           0.00         0.00
 Northern Indiana Public Service Company    Unsecured      1,790.05       1,790.05      1,790.05           0.00         0.00
 State of Illinois                          Unsecured     20,000.00            NA            NA            0.00         0.00
 State of Illinois                          Unsecured      1,677.00            NA            NA            0.00         0.00
 Sullivan Urgent Aid Centers Ltd            Unsecured           0.00        552.36        552.36           0.00         0.00
 TCF                                        Unsecured      1,000.00            NA            NA            0.00         0.00
 United States Dept Of Education            Unsecured      3,388.00       3,393.08      3,393.08           0.00         0.00
 Veros Credit                               Secured       12,258.00     12,474.16      12,474.16        503.32       122.53
 Village of Monee Illinois                  Unsecured         651.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01860        Doc 40      Filed 03/11/19     Entered 03/11/19 15:43:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,474.16            $503.32           $122.53
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,474.16            $503.32           $122.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,125.07               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $29.50
         Disbursements to Creditors                               $625.85

 TOTAL DISBURSEMENTS :                                                                         $655.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
